238 F.2d 23
Lillian E. BEAVERS, Appellant,v.Harry A. SWAGART, Sr., et al., Appellees.
No. 13194.
United States Court of Appeals District of Columbia Circuit.
Argued October 16, 1956.
Decided October 25, 1956.

Mr. Marcus Borchardt, Washington, D. C., for appellant.
Mr. Richard W. Galiher, Washington, D. C., with whom Messrs. Julian H. Reis and William E. Stewart, Jr., Washington, D. C., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
The plaintiff appeals from a judgment for the defendant based on a directed verdict in an action for personal injuries caused by falling down stairs in the defendant's gasoline station. We think the case should have been submitted to the jury.


2
Reversed.